internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-146344-10 ---------------------- chief excise_tax operations sbse excise taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------- -------------------------------------- --------------------------------------------- ---------------- -------------------- ---------------------------- legend taxpayer ------------------------------------- company x ------------- non-terminal storage_facility a ------------------------------------------- non-terminal storage_facility b ------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------------------------- dock facility ---------------------------------- unapproved terminal ---------------------------------------------------------- approved refinery ------------------------------------- tam-146344-10 issue is taxpayer liable for the tax imposed by sec_4081 of the internal_revenue_code on its removals and sales of gasoline_blendstocks in and as described below facts taxpayer is a taxable_fuel registrant as defined in sec_48_4081-1 of the manufacturers and retailers excise_tax regulations taxpayer owned and operated approved refinery approved refinery produced several taxable_fuel products including butane that met the definition of gasoline_blendstocks under sec_48_4081-1 taxpayer transferred butane that was not used in the production of finished gasoline at approved refinery in bulk pipeline and nonbulk truck and rail car shipments to unapproved terminal non-terminal storage_facility a and non-terminal storage_facility b taxpayer transferred butane between the facilities held the butane for sale at the facilities and when needed transferred the butane back to approved refinery for use in the production of finished gasoline taxpayer also shipped butane to dock facility for loading onto vessels in connection with sales for export taxpayer sold the butane to both taxable_fuel registrants and person that were not registrants storage agreements agreement with unapproved terminal company x is not a taxable_fuel registrant in taxpayer entered into an exclusive terminaling agreement with company x to lease two storage tanks at x’s unapproved terminal which comprised all of the butane storage at unapproved terminal taxpayer was the only position_holder at unapproved terminal taxpayer subleased a portion of the butane storage to three taxable_fuel registrants all of whom kept butane at unapproved terminal the contracts between taxpayer and company x and the sublease contracts between taxpayer and the three other taxable_fuel registrants stated that all butane would be commingled in the tanks agreement with certain non-terminal storage facilities in taxpayer also used non-terminal storage facilities a and b to store butane the contracts with both storage facilities stated that all butane would be commingled in tam-146344-10 large public underground caverns all receipts and removals were nonbulk by truck or rail car removals and sales the following statements generally apply to the fact patterns below taxpayer represents that each time that it received a certificate described in sec_48 or a certificate described in sec_48_4081-4 it had no reason to think any information in the certificate was false the term a non-terminal storage_facility refers to either ntsf a or ntsf b taxpayer represents that dock facility provides temporary bulk storage for butane that is to be transported by vessel or for butane that was received by vessel and has yet to be transferred to a refinery terminal or non-terminal storage_facility dock facility does not have a rack and thus is not a terminal after arriving by pipeline from the refinery the butane is loaded into a ship or barge via dock facility if the ship or barge to be loaded is not yet at the dock the butane is stored at dock facility until the vessel arrives and the butane can be put aboard in unapproved terminal the non-terminal storage facilities and other facilities where butane is commingled taxpayer and the other taxpayers have an agreed method for allocating the butane between them and ascertaining ownership of the butane further taxpayer is able to identify its taxed and its untaxed butane by a reasonable accounting_method such as a first-in_first-out method the discussion of the imposition of the tax at the leaking underground storage tank lust trust fund financing rate of cent per gallon applies only to sales or removals that occurred on or after date law sec_4081 of the code imposes a tax on certain removals entries and sales of taxable_fuel including gasoline under sec_4081 and b the rate of the tax generally imposed by sec_4081 on gasoline is cents per gallon which includes cent per gallon the leaking_underground_storage_tank_trust_fund financing rate lust sec_4081 states that if any person who paid the tax imposed by sec_4081 with respect to any taxable_fuel establishes to the satisfaction of the secretary that a prior tax was paid and not credited or refunded with respect to such taxable_fuel then an amount equal to the tax paid_by the person on such taxable_fuel shall be allowed as a tam-146344-10 refund without interest to such person in the same manner as if it were an overpayment_of_tax imposed by this section sec_48_4081-1 provides definitions for purposes sec_4081 including definitions of position_holder rack refinery taxable_fuel and terminal_operator under sec_48_4081-1 bulk transfer means any transfer of taxable_fuel by pipeline or vessel under sec_48_4081-1 bulk_transfer_terminal_system means the taxable_fuel distribution system consisting of refineries pipelines vessels and terminals under sec_48_4081-1 approved_terminal or refinery means a terminal or refinery that is operated respectively by a taxable_fuel registrant that is a terminal_operator or by a taxable_fuel registrant that is a refiner under sec_48_4081-1 gasoline means finished gasoline and gasoline_blendstocks under sec_48_4081-1 removal generally means any physical transfer of taxable_fuel and any use of taxable_fuel other than as a material in the production of taxable_fuel or special fuels under sec_48_4081-1 sale means the transfer of title to or substantial incidents_of_ownership in taxable_fuel other than taxable_fuel in a terminal to the buyer for a consideration which may consist of money services or other_property or the transfer of the inventory position in the taxable_fuel in a terminal if the transferee becomes the position_holder with respect to the taxable_fuel under sec_48_4081-1 taxable_fuel registrant means an enterer industrial user refiner terminal_operator or throughputter that is registered as such under sec_4101 in sec_48_4081-1 terminal generally is defined to mean a taxable_fuel storage and distribution facility that is supplied by pipeline or vessel and from which taxable_fuel may be removed at a rack sec_48_4081-1 generally includes butane in the definition of gasoline_blendstocks under sec_48_4081-2 tax is imposed on the removal of taxable_fuel from a terminal if the taxable_fuel is removed at the rack under sec_48_4081-2 the position_holder with respect to the taxable_fuel is liable for the tax under sec_48_4081-3 tax is imposed on the removal of gasoline from a refinery at the refinery rack and the refiner is liable for the tax tam-146344-10 under sec_48_4081-3 that tax is imposed on gasoline if i it is removed by bulk transfer from a refinery or terminal or entered by bulk transfer into the united_states ii no tax was imposed on the bulk removal from a refinery or unapproved terminal or bulk entry into the united_states under sec_48_4081-3 c or d and iii upon removal from the pipeline or vessel the gasoline is not received at an approved_terminal or refinery or at another pipeline or vessel the owner of the gasoline is generally liable for this tax under sec_48_4081-3 tax is imposed on the sale of gasoline within the bulk_transfer_terminal_system if the sale is to a person that is not a taxable_fuel registrant and tax has not been imposed on the gasoline under sec_48_4081-2 or sec_48_4081-3 c d or e under sec_48_4081-3 the tax imposed under sec_48_4081-3 does not apply to sales of gasoline for export where i the buyer’s principal_place_of_business is not within the united_states ii the sale of the fuel occurs as the fuel is delivered into a transport vessel iii the vessel has a capacity of at least big_number barrels of fuel iv the seller is a taxable_fuel registrant and the exporter of record of the fuel and v the fuel was exported in due course sec_48_4081-4 prescribes the conditions under which tax is not imposed on removals or entries of gasoline_blendstocks that are not used to produce finished gasoline or that are received at an approved_terminal or refinery under sec_48_4081-4 tax is not imposed under sec_48_4081-2 sec_48_4081-3 or sec_48_4081-3 on the removal or entry of gasoline_blendstocks where the removal or entry is not connected to a sale if the person otherwise liable for tax under sec_48_4081-2 the position_holder sec_48_4081-3 the refiner or sec_48 c the enterer is a taxable_fuel registrant and such person does not use the gasoline_blendstocks to produce finished gasoline under sec_48_4081-4 tax is not imposed under sec_48_4081-2 sec_48_4081-3 or sec_48_4081-3 on the removal or entry of gasoline_blendstocks where the removal or entry is connected to a sale if the person otherwise liable for the tax under sec_48_4081-2 the position_holder sec_48_4081-3 the refiner or sec_48 c the enterer is a taxable_fuel registrant and at the time of the sale such person has an unexpired certificate of the kind described in paragraph e of sec_48_4081-4 from the buyer and has no reason to believe any information in the certificate is false under sec_48_4081-4 if paragraph b or of sec_48_4081-4 applies to the removal or entry of gasoline_blendstocks tax generally is imposed on any later sale of such blendstocks unless at the time of the sale the seller has an unexpired certificate of the tam-146344-10 kind described in paragraph e of sec_48_4081-4 from its buyer and has no reason to believe any information in the certificate is false under sec_48_4081-4 tax is not imposed under sec_48_4081-2 sec_48_4081-3 or sec_48_4081-3 on the removal or entry of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax under sec_48_4081-2 the position_holder sec_48_4081-3 the refiner or sec_48_4081-3 is a taxable_fuel registrant has an unexpired notification certificate described in sec_48_4081-5 from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false sec_48_4081-5 describes the requirements for the notification certificate to notify another person of the taxable_fuel registrant’s registration status except for cases that are not relevant here sec_6430 prohibits refunds credits or payments under sec_6416 sec_6420 sec_6421 or sec_6427 related to any_tax imposed at the leaking_underground_storage_tank_trust_fund financing rate section a of notice_2005_80 2005_2_cb_953 states that tax generally is imposed at the lust financing rate of cent per gallon on removals entries and sales of gasoline that are described as exempt transactions in paragraphs b and d of sec_48_4081-4 analysis and conclusions a dock facility taxpayer represents that dock facility provides temporary bulk storage for product that is to be transported by ship or barge or product that was received by vessel and has yet to be transferred to a refinery terminal or non-terminal storage_facility dock facility provides the means to load product into ships and barges dock facility does not have a rack after arriving by pipeline from the refinery the butane is loaded into a ship or barge via dock facility if the ship or barge to be loaded is not yet at the dock the butane is stored at dock facility until the vessel arrives and the butane can be put aboard sec_48_4081-1 defines the bulk_transfer_terminal_system as the taxable_fuel distribution system consisting of refineries pipelines vessels and terminals dock facility is a distribution mechanism of the pipeline dock facility receives and distributes only bulk shipments as a conduit between vessels and transport portions of the pipeline it constitutes a section of the pipeline and accordingly part of the bulk_transfer_terminal_system tam-146344-10 tax imposed at leaking underground storage tank lust trust fund b financing rate removals entries and sales of gasoline_blendstocks that are described as exempt transactions in paragraphs b and d of sec_48_4081-4 are subject_to tax at the lust financing rate see section a of notice_2005_80 thus butane removals that are otherwise exempt under sec_48_4081-4 or sec_48_4081-4 are subject_to tax at the lust financing rate accordingly if butane is removed in connection with a sale that meets the requirements of sec_48_4081-4 tax will be imposed on the removal at the lust trust fund financing rate if there is no such removal in connection with a sale tax will be imposed at the lust trust fund financing rate on the last removal that meets the requirements of sec_48_4081-4 before the sale of the butane or use of the butane in the manufacture of a product other than finished gasoline however if sec_48_4081-4 applies to one or more removals of the butane and that butane is later sold to a buyer who does not provide a certificate of the kind described in sec_48_4081-4 the sale of the butane is taxed under sec_48_4081-4 at a total rate_of_tax of cents per gallon no tax is imposed on transactions described in paragraphs and of sec_48_4081-4 at the lust trust fund financing rate if the exception provided by sec_48_4081-4 applies to a subsequent receipt of the butane at a terminal or refinery c sec_48_4081-4 under sec_48_4081-4 tax is not imposed under sec_48_4081-2 sec_48_4081-3 or sec_48_4081-3 on the removal or entry of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false the language of sec_48_4081-4 requires that the taxpayer be a taxable_fuel registrant and receive a notification certificate from the operator of the terminal or refinery where the blendstocks are received in order to claim the exemption it does not require that the taxpayer be the person that transfers the blendstocks to such terminal or refinery thus for example no tax is imposed under sec_48_4081-3 on the removal of a gasoline blendstock if refiner a sells the blendstock to wholesaler b that in turn delivers the blendstock to c’s terminal if all the other conditions of sec_48_4081-4 are met d non-terminal storage facilities in sec_48_4081-1 terminal generally means a taxable_fuel storage and distribution facility that is supplied by pipeline or vessel and from which taxable_fuel may be tam-146344-10 removed at a rack the non-terminal storage facilities described in this technical_advice_memorandum do not meet the definition of a terminal because they are not supplied by pipeline or vessel e movements of butane taxpayer removed butane to terminal and non-terminal storage facilities sold butane to taxable_fuel registrants and non-registrants and transferred butane back to taxpayer’s refineries for use in the production of finished gasoline the following fact patterns present taxpayer’s removals and sales in alternative sequence followed by the tax consequences of each fact pattern taxpayer’s removals of butane from non-terminal storage facilities do not result in tax consequences under sec_4081 bulk removals from approved refinery bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer makes a bulk transfer of the butane from unapproved terminal to dock facility taxpayer sells the butane to a person that is not a taxable_fuel registrant for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale taxpayer obtains proof of export from the buyer taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 sec_48_4081-3 imposes a tax on bulk transfers from a terminal or refinery and on bulk entries into the united_states that are not received at an approved_terminal or refinery or at another pipeline or vessel upon removal from the pipeline or vessel if no tax was imposed on the removal from the terminal or refinery or the entry under paragraph b c or d of sec_48_4081-3 taxpayer removes the butane by bulk transfer from a refinery no tax was imposed on such removal under paragraph b c or d of sec_48_4081-3 and upon removal the taxable_fuel is not received at an approved_terminal or refinery thus taxpayer is liable for tax under sec_48_4081-3 on the bulk transfer of the butane under sec_48_4081-3 the owner of the taxable_fuel is liable for the tax unless the owner is a taxable_fuel registrant has an unexpired notification from the operator of the terminal or refinery where the taxable_fuel is received unless the fuel is received at another pipeline or vessel and has no reason to believe that any information in the notification certificate is false here taxpayer is a taxable_fuel registrant however taxpayer does not receive a notification certificate from the operator of the terminal where the butane is received as the terminal is not an approved_terminal within the meaning of sec_48_4081-1 accordingly under sec_48_4081-3 taxpayer is liable for the tax imposed by sec_48_4081-3 tam-146344-10 taxpayer is not liable for tax on the bulk transfer of butane from unapproved terminal to dock facility under sec_48_4081-3 because dock facility is a distribution mechanism of the pipeline and part of the bulk_transfer_terminal_system the sale occurs as the fuel is delivered into a transport vessel accordingly the butane is within the bulk_transfer_terminal_system when taxpayer transfers it to the vessel for export in connection with a sale to a person who is not a taxable_fuel registrant sec_48_4081-3 imposes tax on the sale of taxable_fuel within the bulk_transfer_terminal_system if the sale is to a person that is not a taxable_fuel registrant and tax has not been imposed on such taxable_fuel under sec_48_4081-2 or paragraph b c d or e of sec_48_4081-3 although the sale is to a non-registrant and is within the bulk_transfer_terminal_system tax has been imposed on the butane under paragraph e of sec_48_4081-3 accordingly taxpayer is not liable for tax on the sale within the bulk_transfer_terminal_system under sec_48_4081-3 taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer is the position_holder of butane that it removes at the rack of unapproved terminal in connection with a sale to a customer for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale taxpayer obtains proof of export from the buyer taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer’s removal of the butane at the rack of unapproved terminal is taxed under sec_48_4081-2 section b allows an exception for gasoline_blendstocks removed in connection with a sale if the person otherwise liable for tax here taxpayer the position_holder is a taxable_fuel registrant and at the time of the sale has an unexpired certificate of the kind specified in sec_48_4081-4 from the buyer and has no reason to believe any information in the certificate is false taxpayer is a taxable_fuel registrant however taxpayer had not received a sec_48_4081-4 certificate from the buyer by the time of the sale accordingly the sec_48_4081-4 exception does not apply under sec_48_4081-2 taxpayer as the position_holder is liable for the tax imposed by sec_48_4081-2 taxpayer is liable for tax on two events one under sec_48_4081-3 and one under sec_48_4081-2 both at the rate of cents per gallon tam-146344-10 bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer is the position_holder of butane that it removes at the rack from unapproved terminal and sells to a person that is a taxable_fuel registrant by the time of the removal taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is the position_holder of butane removed at the rack from unapproved terminal and sold to a customer that is a taxable_fuel registrant under sec_48 c taxpayer as the position_holder is liable for any_tax imposed under sec_48 b however taxpayer is a taxable_fuel registrant and by the time of sale taxpayer had received an annual certificate described in sec_48_4081-4 from its customer stating that the butane will not be used to produce finished gasoline thus the exception under sec_48_4081-4 applies and tax is not imposed other than lust under sec_48 b on the removal of the butane from the terminal rack at unapproved terminal the status of taxpayer’s buyer as a taxable_fuel registrant is irrelevant taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon taxpayer also is liable for tax imposed on the removal of butane from the rack of unapproved terminal at the leaking underground storage tank lust trust fund financing rate of cent per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal as the butane is removed from unapproved terminal at the terminal rack taxpayer who is the position_holder of the fuel sells the butane to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48 e from the buyer by the time of the sale the buyer does not transfer the butane to a terminal or refinery taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer’s removal of the butane at the rack of unapproved terminal is taxed under sec_48_4081-2 as the position_holder taxpayer is liable for the tax under sec_48 c the exemption allowed by sec_48_4081-4 does not apply because taxpayer had not received a sec_48_4081-4 certificate from the buyer by the time of the sale tam-146344-10 taxpayer is liable for tax on two events under sec_48_4081-3 and sec_48_4081-2 both at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal as the butane is removed from unapproved terminal at the rack taxpayer sells the butane to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale the buyer is the operator of a terminal or refinery to which it transfers the butane taxpayer receives a notification certificate described in sec_48_4081-5 from the buyer and has no reason to believe that any information in the certificate is false taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane under sec_48_4081-2 tax is imposed on the removal of taxable_fuel from a terminal if the taxable_fuel is removed at the rack sec_48_4081-4 however states that tax is not imposed under sec_48_4081-2 if the removed blendstocks are received at a terminal or refinery and the person otherwise liable for tax under sec_48_4081-2 sec_48_4081-3 or sec_48_4081-3 is a taxable_fuel registrant has an unexpired notification certificate described in sec_48_4081-5 from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false here the person otherwise liable for tax taxpayer as the position_holder at unapproved terminal is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false accordingly the sec_48_4081-4 exception applies and taxpayer is not liable for tax on the removal of butane at the rack of unapproved terminal under sec_48_4081-2 taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer sells the butane within unapproved terminal to a person that is a taxable_fuel registrant and does not become the position_holder with respect to the butane taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane tam-146344-10 under sec_48_4081-1 a sale is defined with respect to taxable_fuel in a terminal as the transfer of the inventory position in the taxable_fuel in the terminal if the transferee becomes the position_holder with respect to the taxable_fuel here the buyer of the butane does not become the position_holder with respect to the butane thus the transaction does not meet the definition of a sale in sec_48_4081-1 accordingly taxpayer is not liable for tax on a sale within the bulk_transfer_terminal_system under sec_48_4081-3 taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder as the butane is removed from unapproved terminal across the rack taxpayer sells the butane to a person that is not a taxable_fuel registrant by the time of the removal taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is not liable for tax other than lust under sec_48_4081-2 on the removal of the butane at the rack of unapproved terminal because taxpayer is a taxable_fuel registrant and by the time of the removal taxpayer had received an unexpired certificate described in sec_48_4081-4 from the buyer and had no reason to believe any information in the certificate was false thus the exemption provided in sec_48 b applies taxpayer is liable for one taxable_event under sec_48_4081-3 at the rate of cents per gallon further taxpayer is liable for tax on a second event the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer makes a bulk transfer of the butane back to approved refinery for use by taxpayer in the production of finished gasoline taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane tam-146344-10 taxpayer transfers the butane in bulk back to approved refinery taxpayer is not liable for tax under sec_48_4081-3 on this bulk transfer because the butane is received at an approved refinery taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal and delivers it to approved refinery for use in the production of finished gasoline taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery upon removal from the pipeline or vessel taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is not liable for tax on the removal of butane from the rack of unapproved terminal under sec_48_4081-2 because the butane is received at a refinery and taxpayer the operator of the refinery is a taxable_fuel registrant accordingly the exemption provided in sec_48_4081-4 applies taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility as the butane is then removed from the non-terminal storage_facility taxpayer sells the butane to a person that is a taxable_fuel registrant by the time of sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is liable for tax on the bulk transfer of butane from approved refinery to unapproved terminal under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane under sec_48_4081-2 tax is imposed on the removal of taxable_fuel from a terminal if the taxable_fuel is removed at the rack sec_48_4081-4 however provides an exception for blendstock removals not connected with a sale if the person otherwise liable for tax here taxpayer is a taxable_fuel registrant and that person does not use the gasoline_blendstocks to produce finished gasoline those conditions are met here tam-146344-10 so taxpayer is not liable for tax other than lust under sec_48_4081-2 on the removal of butane from unapproved terminal taxpayer removes the butane from the non-terminal storage_facility and sells the butane to customers that provide a sec_48_4081-4 certificate by the time of the sale sec_48 b imposes a tax on sales after nonbulk removals to which paragraph b or b of sec_48_4081-4 apply unless at the time of the sale the seller has received an unexpired sec_48_4081-4 certificate from the buyer and has no reason to believe any information in the certificate is false here sec_48_4081-4 applies to the removal of the butane from the rack of unapproved terminal however taxpayer had received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale accordingly taxpayer is not liable for tax under sec_48_4081-4 taxpayer is liable for one event under sec_48_4081-3 at the rate of cents per gallon further taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery by taxpayer to a non-terminal storage_facility as the butane is then removed from the non-terminal storage_facility taxpayer sells the butane to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale the buyer is the operator of a terminal or refinery to which it transfers the butane taxpayer receives the notification certificate described in sec_48_4081-5 from the buyer and has no reason to believe that any information in the certificate is false taxpayer’s bulk transfer of butane from an approved refinery to an unapproved terminal is a taxable_event under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery upon removal from the pipeline or vessel taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane under sec_48_4081-2 tax is imposed on the removal of taxable_fuel from a terminal if the taxable_fuel is removed at the rack sec_48_4081-4 however states that tax is not imposed on certain nonbulk removals and entries of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax here taxpayer is a taxable_fuel registrant has an unexpired notification certificate described in sec_48_4081-5 from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe any information in the certificate is false here the butane was received at a terminal or refinery taxpayer is a taxable_fuel registrant taxpayer received an unexpired notification certificate described in sec_48_4081-5 from the operator of the tam-146344-10 terminal or refinery where the butane was received and taxpayer had no reason to believe that any information in the certificate was false accordingly the sec_48_4081-4 exception applies and taxpayer is not liable for tax under sec_48_4081-2 taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer sells the butane within the non-terminal storage_facility to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale the buyer does not transfer the butane to a terminal or refinery taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and taxpayer does not use the butane to produce finished gasoline accordingly the sec_48_4081-4 exception applies under sec_48 b if paragraph b or of sec_48_4081-4 applies to the removal or entry of gasoline_blendstocks tax generally is imposed on any later sale of such blendstocks unless at the time of the sale the seller has an unexpired certificate of the kind described in paragraph e of sec_48_4081-4 from its buyer and has no reason to believe any information in the certificate is false here sec_48_4081-4 exempts from tax the removal of the butane from the rack of unapproved terminal taxpayer’s later sale within the non-terminal storage_facility is taxed under sec_48_4081-4 because sec_48_4081-4 applied to an earlier removal of the butane and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on two events under sec_48_4081-3 and sec_48_4081-4 both at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer sells the butane at the rack of the non-terminal storage_facility to a person that is not a tam-146344-10 taxable_fuel registrant by the time of the sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is not liable for tax other than lust under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and taxpayer does not use the butane to produce finished gasoline thus the sec_48_4081-4 exception applies taxpayer is not liable for tax on the sale of the butane under sec_48_4081-4 because by the time of the sale taxpayer had received an unexpired sec_48_4081-4 certificate from the buyer and had no reason to believe any information in the certificate was false taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon further taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer is the position_holder of butane removed at the rack from unapproved terminal and delivered to a non-terminal storage_facility taxpayer transfers the butane back to approved refinery for use by taxpayer in the production of finished gasoline taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery upon removal from the pipeline or vessel taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane the butane subsequently was transferred to an approved refinery accordingly taxpayer is not liable for tax under sec_48_4081-2 for the removal of the butane at the rack of unapproved terminal because the exception provided under sec_48_4081-4 applies taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon tam-146344-10 bulk transfer of butane owned by taxpayer to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal taxpayer transfers the butane in bulk from unapproved terminal to dock facility taxpayer sells the butane to a person that is not a taxable_fuel registrant for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale taxpayer obtains proof of export from the buyer taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline accordingly the sec_48_4081-4 exemption applies taxpayer is not liable for tax on the bulk transfer of butane from unapproved terminal to dock facility under sec_48_4081-3 because dock facility is a distribution mechanism of the pipeline and part of the bulk_transfer_terminal_system the sale occurs as the fuel is delivered into a transport vessel thus the butane is within the bulk_transfer_terminal_system when transferred to the vessel for export in connection with a sale to a person who is not a taxable_fuel registrant sec_48 f imposes tax on the sale of taxable_fuel within the bulk_transfer_terminal_system if the sale is to a person that is not a taxable_fuel registrant and tax has not been imposed on such taxable_fuel under sec_48_4081-2 or paragraph b c d or e of sec_48_4081-3 although the sale is to a non-registrant and is within the bulk_transfer_terminal_system the butane has been taxed under paragraph e of sec_48_4081-3 accordingly taxpayer is not liable for tax on this sale under sec_48_4081-3 under sec_48_4081-4 tax is imposed on any sales after nonbulk removals to which paragraph b or b of sec_48_4081-4 apply unless at the time of the sale the seller has received an unexpired sec_48_4081-4 certificate from the buyer and has no reason to believe any information in the certificate is false here sec_48_4081-4 applies to the removal of the butane from the rack of unapproved terminal and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale thus taxpayer is liable for tax on the sale under sec_48_4081-4 taxpayer is liable for tax on two events under sec_48_4081-3 and sec_48_4081-4 both at the rate of cents per gallon tam-146344-10 bulk transfer of butane owned by taxpayer to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer then makes a nonbulk transfer from the non-terminal storage_facility back to unapproved terminal taxpayer is the position_holder of butane removed at the rack of unapproved terminal in connection with a sale to a person that is not a taxable_fuel registrant for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale taxpayer obtains proof of export from the buyer taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane no tax is imposed under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery by taxpayer to non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline accordingly the sec_48_4081-4 exemption applies the removal of the butane from unapproved terminal in connection with the sale is taxed under sec_48_4081-2 as the position_holder taxpayer is liable for this tax under sec_48_4081-2 the exemption from this tax allowed by sec_48_4081-4 does not apply because taxpayer had not received a sec_48_4081-4 certificate from the buyer by the time of the sale further taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the removal of butane from the rack of unapproved terminal and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale thus taxpayer is liable for tax on three events under sec_48_4081-3 for the receipt of the butane at the unapproved terminal sec_48_4081-2 for the removal of the butane from the rack of unapproved terminal and sec_48_4081-4 for the sale of the butane after the earlier removal of the butane was exempted from tax under sec_48 b to a person who does not provide a sec_48_4081-4 certificate by the time of the sale each at the rate of cents per gallon bulk transfer of butane owned by taxpayer to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer then makes a nonbulk transfer from the non-terminal storage_facility back to unapproved terminal taxpayer is the position_holder of butane removed at the rack of unapproved terminal as the butane is sold to a person that is a taxable_fuel registrant by the time of sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer tam-146344-10 taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline thus the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on the removal of the butane from unapproved terminal in connection with the sale because the person otherwise liable for tax here taxpayer as the position_holder is a taxable_fuel registrant and taxpayer had received an unexpired certificate of the kind specified in sec_48_4081-4 by the time of the sale and had no reason to believe any information in the certificate was false accordingly the sec_48_4081-4 exemption applies taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon further taxpayer is liable for tax on a second event the removal of butane from the rack of unapproved terminal in connection with the sale at the lust trust fund financing rate of cent per gallon bulk transfer of butane owned by taxpayer to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer makes a nonbulk transfer from the non-terminal storage_facility back to unapproved terminal taxpayer sells the butane within unapproved terminal to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale the buyer does not become the position_holder with respect to the butane the buyer does not transfer the butane to a terminal or refinery taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is not liable for tax other than lust under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery by taxpayer to non- terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline thus the sec_48_4081-4 exemption applies tam-146344-10 under sec_48_4081-1 a sale is defined with respect to taxable_fuel in a terminal as the transfer of the inventory position in the taxable_fuel in the terminal if the transferee becomes the position_holder with respect to the taxable_fuel here the buyer of the butane does not become the position_holder with respect to the butane thus the transaction is not a sale as defined in sec_48_4081-1 accordingly taxpayer is not liable for tax on a sale within the bulk_transfer_terminal_system under sec_48_4081-3 further tax is not imposed on the sale under sec_48_4081-4 sec_48 b applies to the removal of the butane from the rack of unapproved terminal for delivery to the non-terminal storage_facility and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale however the transaction is not a sale within the meaning of sec_48_4081-1 accordingly taxpayer is not liable for tax on the transaction under sec_48_4081-4 taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon further taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer then makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal taxpayer sells the butane at the rack of unapproved terminal to a buyer that is not a taxable_fuel registrant by the time of the sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed on such removal under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery by taxpayer to non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on the removal of the butane from the rack of unapproved terminal in connection with the sale because the person otherwise liable for tax here taxpayer as the position_holder is a taxable_fuel registrant and taxpayer had received an unexpired certificate of the kind specified in sec_48_4081-4 from the buyer by the time of the sale and had no reason to believe the information in the certificate was false thus the sec_48_4081-4 exemption applies tam-146344-10 taxpayer is liable for tax on one event under sec_48_4081-3 at the rate of cents per gallon further taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal in connection with the sale at the lust trust fund financing rate of cent per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for transfer to a non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal taxpayer makes a bulk transfer of the butane back to approved refinery operated by taxpayer for use in the production of finished gasoline taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is a taxed under sec_48_4081-3 because no tax was imposed on such removal under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane the removal of butane from the rack of unapproved terminal for transfer to a non- terminal storage_facility is not taxed under sec_48_4081-2 sec_48_4081-4 states in part that tax is not imposed under sec_48_4081-2 removal from a terminal rack on the removal of gasoline_blendstocks if the person otherwise liable for tax under sec_48_4081-2 here taxpayer as the position_holder is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false taxpayer is a taxable_fuel registrant and the butane is received at a refinery operated by taxpayer the requirements of sec_48_4081-4 are met and thus taxpayer is not liable for tax under sec_48_4081-2 on the nonbulk removal of butane from unapproved terminal taxpayer is liable tax on one event under sec_48_4081-3 at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for delivery by taxpayer to a non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal taxpayer removes butane at the rack of unapproved terminal and delivers it back to approved refinery for use in the production of finished gasoline taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed on such removal under tam-146344-10 paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane taxpayer is not liable for tax on either removal of butane from the rack of unapproved terminal under sec_48_4081-2 taxpayer is a taxable_fuel registrant and the butane is subsequently received at a refinery operated by taxpayer the requirements of the sec_48_4081-4 exemption are met and thus no tax is imposed on the removals under sec_48_4081-2 taxpayer is liable for one taxable_event under sec_48_4081-3 at the rate of cents per gallon bulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for delivery by taxpayer to a non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal as the butane is removed from the rack of unapproved terminal taxpayer sells the butane to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale the buyer does not transfer the butane to a terminal or refinery taxpayer’s bulk transfer of butane from approved refinery to unapproved terminal is taxed under sec_48_4081-3 because no tax was imposed on such removal under paragraphs b c or d of sec_48_4081-3 and the butane is not received at an approved_terminal or refinery taxpayer is liable for this tax under sec_48_4081-3 as the owner of the butane no tax is imposed under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies tax is imposed under sec_48_4081-2 on the removal of butane from unapproved terminal in connection with a sale the sec_48_4081-4 exception does not apply because taxpayer had not received a sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for this tax under sec_48_4081-2 as the position_holder with respect to the butane further taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the first removal of butane from the rack of unapproved terminal and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale tam-146344-10 taxpayer is liable for tax on three events two removals and one sale under sec_48_4081-3 sec_48_4081-2 and b each at the rate of cents per gallon nonbulk removals from approved refinery nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer transfers the butane in bulk from unapproved terminal to non-terminal storage_facility c dock facility taxpayer sells the butane to a person that is not a taxable_fuel registrant for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale the buyer’s principal_place_of_business is not within the united_states the sale occurs as the fuel is delivered into a transport vessel which has a capacity of at least big_number barrels of fuel taxpayer is the exporter of record of the fuel and the fuel is exported in due course taxpayer obtains proof of export from the buyer under sec_48_4081-3 tax is imposed on the removal of taxable_fuel from a refinery rack sec_48_4081-4 however provides an exception for nonbulk blendstock removals not connected with a sale if the person otherwise liable for tax here taxpayer as the refiner under sec_48_4081-3 is a taxable_fuel registrant and that person does not use the gasoline_blendstocks to produce finished gasoline those requirements are met here thus the sec_48_4081-4 exception applies and taxpayer is not liable for tax under sec_48_4081-3 taxpayer is not liable for tax on the bulk transfer of butane from unapproved terminal to dock facility under sec_48_4081-3 because dock facility is a distribution mechanism of the pipeline and part of the bulk_transfer_terminal_system the sale occurs as the fuel is delivered into a transport vessel thus the butane is within the bulk_transfer_terminal_system when transferred to the vessel for export in connection with a sale to a person who is not a taxable_fuel registrant sec_48 f imposes tax on the sale of taxable_fuel within the bulk_transfer_terminal_system if the sale is to a person that is not a taxable_fuel registrant and tax has not been imposed on such taxable_fuel under sec_48_4081-2 or paragraph b c d or e of sec_48_4081-3 here the sale is within the bulk_transfer_terminal_system and is to a non-registrant and the fuel is not taxed under sec_48_4081-2 or paragraph b c d or e of sec_48_4081-3 however sec_48_4081-3 creates an exception for sales of taxable_fuel for export if i the buyer’s principal_place_of_business is not within the united_states ii the sale of the fuel occurs as the fuel is delivered into a transport vessel iii the vessel has a capacity of at least big_number barrels of fuel iv the seller is a taxable_fuel registrant and the exporter of record of the fuel and v the fuel was exported in due course the sale here meets those requirements thus the exception under sec_48_4081-3 applies and taxpayer is not liable for tax on the sale under sec_48_4081-3 tam-146344-10 taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the removal of butane from the rack of approved refinery and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal in connection with a sale to a person that is not a taxable_fuel registrant for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale taxpayer obtains proof of export from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline thus the sec_48_4081-4 exemption applies taxpayer’s removal of butane from unapproved terminal in connection with a sale is taxed under sec_48_4081-2 the exemption under sec_48_4081-4 does not apply because taxpayer had not received a sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for this tax under sec_48_4081-2 as the position_holder with respect to the butane taxpayer is liable for tax on the sale of butane under sec_48_4081-4 because sec_48_4081-4 applies to the removal of butane from the rack of approved refinery and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on two events under sec_48_4081-2 and sec_48_4081-4 both at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal in connection with a sale to a person that is a taxable_fuel registrant by the time of sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is not liable for tax under sec_48_4081-3 on its removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a tam-146344-10 taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on the removal of the butane from the rack of unapproved terminal in connection with the sale because the person otherwise liable for tax here taxpayer as the position_holder is a taxable_fuel registrant and taxpayer had received an unexpired certificate of the kind specified in sec_48_4081-4 by the time of the sale accordingly the sec_48_4081-4 exemption applies taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal in connection with a sale to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the customer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax under sec_48_4081-3 for taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer’s removal of butane from unapproved terminal in connection with a sale is taxed under sec_48_4081-2 the sec_48_4081-4 exemption does not apply because taxpayer had not received a sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for this tax under sec_48_4081-2 as the position_holder with respect to the butane taxpayer is liable for tax on the sale of butane under sec_48_4081-4 because sec_48_4081-4 applies to the removal of butane from the rack of approved refinery and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale of the butane taxpayer is liable for tax on two events under sec_48_4081-2 and sec_48_4081-4 both at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer sells the butane within unapproved terminal to a person that is a taxable_fuel registrant the buyer does not become the position_holder with respect to the butane taxpayer does not receive a certificate described in tam-146344-10 sec_48_4081-4 from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax other than lust under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies under sec_48_4081-1 a sale is defined with respect to taxable_fuel in a terminal as the transfer of the inventory position in the taxable_fuel in the terminal if the transferee becomes the position_holder with respect to the taxable_fuel here the buyer of the butane does not become the position_holder with respect to the butane thus the transaction is not a sale as defined in sec_48_4081-1 further taxpayer transferred title to the butane to a person who is a taxable_fuel registrant accordingly taxpayer is not liable for tax on a sale within the bulk_transfer_terminal_system under sec_48 f tax is not imposed on the sale of the butane under sec_48_4081-4 here sec_48 b applies to the removal of the butane from the rack of approved refinery for delivery to unapproved terminal and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale however the transaction does not fall within the sec_48_4081-1 definition of a sale because the buyers did not become position holders with respect to the butane thus taxpayer is not liable for tax on the sale of the butane under sec_48_4081-4 taxpayer is liable for tax on the removal of butane from the rack of approved refinery at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer removes the butane at the rack of unapproved terminal in connection with a sale to a person that is not a taxable_fuel registrant by the time of the sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on the removal of the butane from the rack of unapproved terminal in connection with the sale because the person otherwise liable for tax here taxpayer as the position_holder is a taxable_fuel registrant and taxpayer had received an unexpired certificate of the kind specified tam-146344-10 in sec_48_4081-4 by the time of the sale thus the sec_48_4081-4 exemption applies taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer transfers the butane in bulk back to approved refinery for use in the production of finished gasoline sec_48_4081-3 imposes a tax on the removal of taxable_fuel from a refinery rack sec_48_4081-4 provides that tax is not imposed under sec_48_4081-3 on the removal of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax here taxpayer as the refiner under sec_48_4081-3 is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false those requirements are met here thus taxpayer is not liable for tax under sec_48_4081-3 on the removal of butane from rack of approved refinery taxpayer is not liable for tax for these removals nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal and transfers the butane to approved refinery for use in the production of finished gasoline sec_48_4081-3 imposes a tax on the removal of taxable_fuel from a refinery rack sec_48_4081-2 imposes a tax on the removal of taxable_fuel from a terminal rack however sec_48_4081-4 provides that tax is not imposed under sec_48 b ii or sec_48_4081-2 on the removal of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax here taxpayer as the refiner under sec_48_4081-3 and as the position_holder under sec_48_4081-2 is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the butane is received and has no reason to believe that any information in the certificate is false those requirements are met here thus no tax is imposed under sec_48_4081-3 on the removal of butane from rack of approved refinery and taxpayer is not liable for tax under sec_48_4081-2 on the removal of butane from the rack of unapproved terminal taxpayer is not liable for tax for these removals nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal taxpayer makes a bulk transfer of the butane from unapproved tam-146344-10 terminal to dock facility taxpayer sells the butane within dock facility to a person that is a taxable_fuel registrant taxpayer does not receive an annual certificate described in sec_48_4081-4 from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not taxed on taxpayer’s bulk transfer of butane from unapproved terminal to dock facility under sec_48_4081-3 dock facility is a distribution mechanism of the pipeline and part of the bulk_transfer_terminal_system the sale occurs within the dock facility sec_48_4081-3 imposes tax on the sale of taxable_fuel within the bulk_transfer_terminal_system if the sale is to a person that is not a taxable_fuel registrant and tax has not been imposed on such taxable_fuel under sec_48_4081-2 or paragraph b c d or e of sec_48_4081-3 here the sale is within the bulk_transfer_terminal_system however the buyer is a taxable_fuel registrant accordingly taxpayer is not liable for tax on the sale under sec_48_4081-3 taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the earlier removals of the butane and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal and delivers it to a non-terminal storage_facility as taxpayer removes the butane from the non-terminal storage_facility taxpayer sells the butane to a person that is a taxable_fuel registrant by the time of the sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the gasoline_blendstocks to produce finished gasoline accordingly the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the tam-146344-10 butane to produce finished gasoline accordingly the sec_48_4081-4 exemption applies taxpayer is not liable for tax on the sale of butane under sec_48_4081-4 because taxpayer had received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility as taxpayer removes the butane from the non-terminal storage_facility taxpayer sells the butane to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is liable for tax on the sale of butane under sec_48_4081-4 because sec_48_4081-4 applies to earlier removals of the butane and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale of the butane taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery by taxpayer to a non-terminal storage_facility taxpayer sells the butane within the non-terminal storage_facility to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery tam-146344-10 taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to earlier removals of the butane and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale of the butane taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer sells the butane at the rack of the non-terminal storage_facility to a person that is not a taxable_fuel registrant further taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is taxed on the sale of butane under sec_48_4081-4 because sec_48 b applies to earlier removals of the butane and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale of the butane taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon tam-146344-10 nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer sells the butane at the rack of the non-terminal storage_facility to a person that is not a taxable_fuel registrant by the time of sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax on the sale of butane under sec_48_4081-4 because taxpayer had received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer transfers the butane back to approved refinery for use by taxpayer in the production of finished gasoline sec_48_4081-3 imposes a tax on the removal of taxable_fuel from a refinery rack sec_48_4081-2 imposes a tax on the removal of taxable_fuel from a terminal rack however sec_48_4081-4 provides that tax is not imposed under sec_48 b ii or sec_48_4081-2 on the removal of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax here taxpayer as the refiner under sec_48_4081-3 and as the position_holder under sec_48_4081-2 is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false those requirements are met here thus taxpayer is not liable for tax under sec_48_4081-3 on the removal of butane from rack of approved refinery and taxpayer is not liable for tax under sec_48_4081-2 on the removal of butane from the rack of unapproved terminal taxpayer is not liable for tax for these removals tam-146344-10 nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer makes a nonbulk transfer from the non-terminal storage_facility back to unapproved terminal as the butane is removed at the rack of unapproved terminal taxpayer sells the butane to a person that is a taxable_fuel registrant by the time of the sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on the removal of the butane from the rack of unapproved terminal in connection with the sale because the person otherwise liable for tax here taxpayer as the position_holder is a taxable_fuel registrant and taxpayer had received an unexpired certificate of the kind specified in sec_48_4081-4 from the buyer by the time of the sale and has no reason to believe any information in the certificate is false accordingly the sec_48_4081-4 exemption applies taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal in connection with the sale at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal as the butane is removed at the rack of unapproved terminal taxpayer sells the butane to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because tam-146344-10 taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer’s removal of butane from unapproved terminal in connection with a sale is taxed under sec_48_4081-2 the sec_48_4081-4 exemption does not apply because taxpayer had not received a sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for this tax under sec_48_4081-2 as the position_holder with respect to the butane taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the removal of butane from the rack of approved refinery and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale of the butane taxpayer is liable for tax on two events under sec_48_4081-2 and sec_48_4081-4 both at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal taxpayer sells the butane within unapproved terminal to a person that is a taxable_fuel registrant the buyer does not become the position_holder with respect to the butane taxpayer does not receive an unexpired sec_48 e certificate from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies under sec_48_4081-1 a sale is defined with respect to taxable_fuel in a terminal as the transfer of the inventory position in the taxable_fuel in the terminal if the transferee tam-146344-10 becomes the position_holder with respect to the taxable_fuel here the buyer of the butane does not become the position_holder with respect to the butane thus the transaction is not a sale as defined in sec_48_4081-1 further taxpayer transferred title to the butane to a person who is a taxable_fuel registrant accordingly taxpayer is not liable for tax on a sale within the bulk_transfer_terminal_system under sec_48 f tax is not imposed on the sale under sec_48_4081-4 sec_48_4081-4 applies to the removal of the butane from the rack of approved refinery for delivery to the unapproved terminal and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale however the transaction is not a sale within the meaning of sec_48_4081-1 accordingly taxpayer is not liable for tax on the sale under sec_48_4081-4 taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery by taxpayer to non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal while the butane is in unapproved terminal taxpayer sells the butane to a person that is not a taxable_fuel registrant and that does not become the position_holder with respect to the butane by the time of sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies under sec_48_4081-1 a sale is defined with respect to taxable_fuel in a terminal as the transfer of the inventory position in the taxable_fuel in the terminal if the transferee becomes the position_holder with respect to the taxable_fuel here the buyer of the butane does not become the position_holder with respect to the butane thus the transaction is not a sale as defined in sec_48_4081-1 accordingly taxpayer is not liable for tax on a sale within the bulk_transfer_terminal_system under sec_48_4081-3 tam-146344-10 tax is not imposed on the sale under sec_48_4081-4 sec_48_4081-4 applies to the removal of the butane from the rack of approved refinery for delivery to the unapproved terminal however taxpayer had received an unexpired sec_48 e certificate from the buyer by the time of the sale further the transaction is not a sale within the meaning of sec_48_4081-1 accordingly taxpayer is not liable for tax on the sale under sec_48_4081-4 taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is the position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal taxpayer transfers the butane in bulk from unapproved terminal to dock facility taxpayer sells the butane to a person that is not a taxable_fuel registrant for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale the buyer’s principal_place_of_business is not within the united_states the sale occurs as the fuel is delivered into a transport vessel which has a capacity of at least big_number barrels of fuel taxpayer is the exporter of record of the fuel and the fuel is exported in due course taxpayer obtains proof of export from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the gasoline_blendstocks to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax on taxpayer’s bulk transfer of butane from unapproved terminal to dock facility under sec_48_4081-3 dock facility is a distribution mechanism of the pipeline and part of the bulk_transfer_terminal_system the sale occurs as the fuel is delivered into a transport vessel thus the butane is within the bulk_transfer_terminal_system when transferred to the vessel for export in connection with a sale to a person who is not a taxable_fuel registrant sec_48 f imposes tax on the sale of taxable_fuel within the bulk_transfer_terminal_system if the sale is to a person that is not a taxable_fuel registrant and tax has not been imposed on such taxable_fuel under sec_48_4081-2 or paragraph b c d or e of sec_48_4081-3 tam-146344-10 here the sale is within the bulk_transfer_terminal_system and is to a non-registrant and the fuel is not taxed under sec_48_4081-2 or paragraph b c d or e of sec_48_4081-3 however sec_48_4081-3 creates an exception for sales of taxable_fuel for export if i the buyer’s principal_place_of_business is not within the united_states ii the sale of the fuel occurs as the fuel is delivered into a transport vessel iii the vessel has a capacity of at least big_number barrels of fuel iv the seller is a taxable_fuel registrant and the exporter of record of the fuel and v the fuel was exported in due course the sale here meets those requirements thus the exception under sec_48_4081-3 applies and taxpayer is not liable for tax on this sale under sec_48_4081-3 taxpayer is liable for tax on the sale under sec_48_4081-4 however because sec_48_4081-4 applies to earlier removals of butane and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery by taxpayer to a non-terminal storage_facility taxpayer makes a nonbulk transfer of butane from the non-terminal storage_facility back to unapproved terminal taxpayer is the position_holder of butane removed at the rack of unapproved terminal in connection with a sale to a customer for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale taxpayer obtains proof of export from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to unapproved terminal because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal in connection with the sale because taxpayer had not received an unexpired certificate of the kind specified in sec_48_4081-4 from the buyer by the time of the sale accordingly the sec_48_4081-4 exemption does not apply tam-146344-10 taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the earlier removals of the butane and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on two events under sec_48_4081-2 and sec_48_4081-4 both at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal taxpayer transfers the butane in bulk from unapproved terminal back to approved refinery for use in the production of finished gasoline sec_48_4081-3 imposes a tax on the removal of taxable_fuel from a refinery rack sec_48_4081-2 imposes a tax on the removal of taxable_fuel from a terminal rack however sec_48_4081-4 provides that tax is not imposed under sec_48 b ii or sec_48_4081-2 on the removal of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax here taxpayer as the refiner under sec_48_4081-3 and as the position_holder under sec_48_4081-2 is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false those requirements are met here thus taxpayer is not liable for tax under sec_48_4081-3 on the removal of butane from rack of approved refinery and taxpayer is not liable for tax under sec_48_4081-2 on the removal of butane from the rack of unapproved terminal taxpayer is not liable for tax for these removals nonbulk transfer of butane owned by taxpayer from approved refinery to unapproved terminal where taxpayer is position_holder taxpayer removes the butane at the rack of unapproved terminal for delivery to a non-terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility back to unapproved terminal taxpayer is the position_holder of butane removed at the rack from unapproved terminal for delivery to approved refinery for use in the production of finished gasoline sec_48_4081-3 imposes a tax on the removal of taxable_fuel from a refinery rack sec_48_4081-2 imposes a tax on the removal of taxable_fuel from a terminal rack however sec_48_4081-4 provides that tax is not imposed under sec_48 b ii or sec_48_4081-2 on the removal of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax here taxpayer as the refiner under sec_48_4081-3 and as the position_holder under sec_48_4081-2 is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal tam-146344-10 or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false those requirements are met here thus taxpayer is not liable for tax under sec_48_4081-3 on the removal of butane from rack of approved refinery and taxpayer is not liable for tax under sec_48_4081-2 on either of the two removals of butane from the rack of unapproved terminal taxpayer is not liable for tax for these removals nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer sells the butane to a person that is a taxable_fuel registrant in connection with nonbulk removals from the non-terminal storage_facility by the time of removal taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is not liable for tax other than lust under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to the non- terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the gasoline_blendstocks to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax on the sale of the butane under sec_48_4081-4 because the taxpayer had received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale and had no reason to believe any information in the certificate was false taxpayer is liable for tax on the removal of butane from the rack of approved refinery at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer sells the butane to a person that is a taxable_fuel registrant in connection with nonbulk removals from the non-terminal storage_facility taxpayer receives the notification certificate described in sec_48_4081-5 from the buyer taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the earlier removal of the butane and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale tam-146344-10 taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer sells the butane within the non-terminal storage_facility to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to the non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the gasoline_blendstocks to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the earlier removals of the butane and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer sells the butane at the rack of the non-terminal storage_facility to a buyer that is not a taxable_fuel registrant by the time of the sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is not liable for tax other than lust under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to the non- terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline accordingly the sec_48_4081-4 exemption applies taxpayer is not liable for tax on the sale of the butane under sec_48_4081-4 because the taxpayer had received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on the removal of butane from the rack of approved refinery at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer transfers the butane back to approved refinery operated by taxpayer for use by taxpayer in the production of finished gasoline tam-146344-10 sec_48_4081-3 imposes a tax on the removal of taxable_fuel from a refinery rack however sec_48_4081-4 provides that tax is not imposed under sec_48 b ii on the removal of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax here taxpayer as the position_holder under sec_48_4081-2 is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false those requirements are met here thus taxpayer is not liable for tax under sec_48 b ii on the removal of butane from rack of approved refinery taxpayer is not liable for tax for these removals nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility to unapproved terminal while within unapproved terminal taxpayer sells butane to a person that is not a taxable_fuel registrant the buyer does not become the position_holder with respect to the butane by the time of the sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer taxpayer is not liable for tax other than lust under sec_48_4081-3 on the non- terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies under sec_48_4081-1 a sale is defined with respect to taxable_fuel in a terminal as the transfer of the inventory position in the taxable_fuel in the terminal if the transferee becomes the position_holder with respect to the taxable_fuel here the buyer of the butane does not become the position_holder with respect to the butane thus the transaction is not a sale as defined in sec_48_4081-1 accordingly taxpayer is not liable for tax on a sale within the bulk_transfer_terminal_system under sec_48_4081-3 taxpayer is not liable for tax on the sale of the butane under sec_48_4081-4 because the taxpayer had received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale and had no reason to believe any information in the certificate was false further the transaction does not fall within the definition of a sale in sec_48 b because the buyers did not become position holders with respect to the butane taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility to unapproved terminal taxpayer transfers the butane in bulk from unapproved terminal to dock facility butane is removed from dock facility tam-146344-10 in connection with a sale to a person that is not a taxable_fuel registrant for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale the buyer’s principal_place_of_business is not within the united_states the sale occurs as the fuel is delivered into a transport vessel which has a capacity of at least big_number barrels of fuel taxpayer is the exporter of record of the fuel and the fuel is exported in due course taxpayer obtains proof of export from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to a non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax on taxpayer’s bulk transfer of butane from unapproved terminal to dock facility under sec_48_4081-3 dock facility is a distribution mechanism of the pipeline and part of the bulk_transfer_terminal_system the sale occurs as the fuel is delivered into a transport vessel thus the butane is within the bulk_transfer_terminal_system when transferred to the vessel for export in connection with a sale to a person who is not a taxable_fuel registrant sec_48 f imposes tax on the sale of taxable_fuel within the bulk_transfer_terminal_system if the sale is to a person that is not a taxable_fuel registrant and tax has not been imposed on such taxable_fuel under sec_48_4081-2 or paragraph b c d or e of sec_48_4081-3 here the sale is within the bulk_transfer_terminal_system and is to a non-registrant and the fuel is not taxed under sec_48_4081-2 or paragraph b c d or e of sec_48_4081-3 however sec_48_4081-3 creates an exception for sales of taxable_fuel for export if i the buyer’s principal_place_of_business is not within the united_states ii the sale of the fuel occurs as the fuel is delivered into a transport vessel iii the vessel has a capacity of at least big_number barrels of fuel iv the seller is a taxable_fuel registrant and the exporter of record of the fuel and v the fuel was exported in due course the sale here meets those requirements thus the exception under sec_48_4081-3 applies and taxpayer is not liable for tax on this sale under sec_48_4081-3 taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the removal of butane from the approved refinery and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility to unapproved terminal taxpayer is the position_holder of tam-146344-10 butane removed at the rack from unapproved terminal and in connection with the removal sold to a customer for export taxpayer does not receive an annual certificate described in sec_48_4081-4 from the buyer by the time of the sale taxpayer obtains proof of export from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to a non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer’s removal of butane from unapproved terminal in connection with a sale is taxed under sec_48_4081-2 the sec_48_4081-4 exemption does not apply because taxpayer had not received a sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for this tax under sec_48_4081-2 as the position_holder with respect to the butane taxpayer is liable for tax on the sale of the butane under sec_48_4081-4 because sec_48_4081-4 applies to the removal of butane from the rack of approved refinery and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale of the butane taxpayer is liable for tax on two events under sec_48_4081-2 and sec_48_4081-4 both at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility to unapproved terminal taxpayer transfers the butane in bulk back to approved refinery for use in the production of finished gasoline sec_48_4081-3 imposes a tax on the removal of taxable_fuel from a refinery rack however sec_48_4081-4 provides that tax is not imposed under sec_48 b ii on the removal of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax here taxpayer as the refiner under sec_48_4081-3 is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false those requirements are met here thus taxpayer is not liable for tax under sec_48 b ii on the removal of butane from rack of approved refinery taxpayer is not liable for tax for these removals nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility to unapproved terminal taxpayer is the position_holder of tam-146344-10 butane removed at the rack from unapproved terminal for delivery to approved refinery for use in the production of finished gasoline sec_48_4081-3 imposes a tax on the removal of taxable_fuel from a refinery rack sec_48_4081-2 imposes a tax on the removal of taxable_fuel from a terminal rack however sec_48_4081-4 provides that tax is not imposed under sec_48 b ii or sec_48_4081-2 on the removal of gasoline_blendstocks that are received at a terminal or refinery if the person otherwise liable for tax here taxpayer as the refiner under sec_48_4081-3 and as the position_holder under sec_48_4081-2 is a taxable_fuel registrant has an unexpired notification certificate from the operator of the terminal or refinery where the gasoline_blendstocks are received and has no reason to believe that any information in the certificate is false those requirements are met here thus taxpayer is not liable for tax under sec_48_4081-3 on the removal of butane from rack of approved refinery and taxpayer is not liable for tax under sec_48_4081-2 on either of the two removals of butane from the rack of unapproved terminal taxpayer is not liable for tax for these removals nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer is the owner of butane removed at the rack from the non-terminal storage_facility taxpayer then sells the butane to a customer for export taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale taxpayer obtains proof of export from the buyer taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to a non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is liable for tax on the sale of butane under sec_48_4081-4 because sec_48_4081-4 applies to the removal of butane from the rack of approved refinery and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale of the butane taxpayer is liable for tax on one event under sec_48_4081-4 at the rate of cents per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility to unapproved terminal as the butane is removed from the rack of unapproved terminal taxpayer sells the butane to a person that is a taxable_fuel registrant by the time of the sale taxpayer receives an annual certificate described in sec_48_4081-4 from the buyer tam-146344-10 taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to a non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is not liable for tax other than lust under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal in connection with the sale because taxpayer had received an unexpired certificate of the kind specified in sec_48_4081-4 by the time of the sale and had no reason to believe any information in the certificate was false thus the sec_48_4081-4 exemption applies taxpayer is not liable for tax on the sale under sec_48_4081-4 because taxpayer had received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale taxpayer is liable for tax on the removal of butane from the rack of unapproved terminal at the lust trust fund financing rate of cent per gallon nonbulk transfer of butane owned by taxpayer from approved refinery to a non- terminal storage_facility taxpayer makes a nonbulk transfer of the butane from the non-terminal storage_facility to unapproved terminal taxpayer is the position_holder of butane that it removes at the rack from unapproved terminal and sells to a person that is a taxable_fuel registrant taxpayer does not receive a certificate described in sec_48_4081-4 from the buyer by the time of the sale and the buyer does not transfer the butane to a terminal or refinery taxpayer is not liable for tax under sec_48_4081-3 on taxpayer’s removal of butane at the rack of approved refinery for delivery to a non-terminal storage_facility because taxpayer is a taxable_fuel registrant and does not use the butane to produce finished gasoline the sec_48_4081-4 exemption applies taxpayer is liable for tax under sec_48_4081-2 on taxpayer’s removal of butane at the rack of unapproved terminal in connection with the sale because taxpayer had not received an unexpired certificate of the kind specified in sec_48_4081-4 by the time of the sale accordingly the sec_48_4081-4 exemption does not apply taxpayer is liable for tax on the sale of butane is taxed under sec_48_4081-4 because sec_48_4081-4 applies to the removal of butane from the rack of approved refinery and taxpayer had not received an unexpired sec_48_4081-4 certificate from the buyer by the time of the sale of the butane taxpayer is liable for tax on two events under sec_48_4081-2 and sec_48_4081-4 both at the rate of cents per gallon tam-146344-10 f credits and payments taxpayer uses taxed butane in the production of finished gasoline at the approved refinery taxpayer sells the finished gasoline along with other finished gasoline in the normal course taxpayer’s of business if anyone pays tax on the finished gasoline taxpayer may not claim a sec_4081 refund with respect to any taxed butane that is part of the finished gasoline because a prior tax was not paid with respect to such taxable_fuel that is the finished gasoline under sec_34 a taxpayer is allowed a refundable income_tax_credit for the taxable_year in an amount generally equal to the sum of the amounts payable to the taxpayer under sec_6420 sec_6421 and sec_6427 sec_6421 generally provides that if gasoline is used in an off-highway_business_use the secretary shall pay without interest to the ultimate_purchaser of such gasoline an amount equal to the amount determined by multiplying the number of gallons so used by the rate at which tax was imposed on such gasoline under sec_4081 sec_6421 defines the term off-highway_business_use to include any use by a person in a trade_or_business of such person or in an activity of such person described in sec_212 relating to production_of_income otherwise than as a fuel in certain highway vehicles sec_6430 generally prohibits with exceptions not relevant here refunds credits or payments under sec_6416 sec_6420 sec_6421 or sec_6427 related to any_tax imposed at the leaking_underground_storage_tank_trust_fund financing rate on taxable_fuel the use of butane in the production of finished gasoline is an off-highway_business_use within the meaning of paragraphs a and e of sec_6421 taxpayer may claim an income_tax_credit under sec_34 in an amount equal to the amount determined by multiplying the number of taxed gallons of butane used in the production of finished gasoline by the rate at which tax was imposed other than lust_tax on such butane under sec_4081 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
